Judgment unanimously affirmed. Memorandum: Contrary to relator’s assertions, he was not denied his right of confrontation at the preliminary parole revocation hearing. Indeed, the hearing officer found that relator was entitled to examine the parole officer’s notes pertaining to their prior meetings. After offers of a reasonable adjournment for the purpose of producing the notes and in the face of a showing that the notes could not be immediately produced, relator insisted that the hearing be conducted “forthwith.” He thus waived his right to have the notes available for the preliminary parole revocation hearing, and the finding of probable cause was proper. (Appeal from judgment of Supreme Court, Monroe County, Boehm, J. — habeas corpus.) Present — Dillon, P. J., Doerr, Denman, O’Donnell and Schnepp, JJ.